OPINION ON MOTION TO DISMISS
PRESLAR, Chief Justice.
This is an appeal from a temporary injunction obtained by The First National Bank of Odessa to restrain the Sheriff of Ector County, Elton A. Faught, from carrying out a writ of execution. The Bank, as Appellee in this appeal, has filed a motion to dismiss the appeal on the ground that the matter is now moot. We agree and the appeal will be dismissed.
The writ of execution sought to reach certain trust funds held by the Bank in the name of Jacqueline Ford Trust No. 1. It is now made to appear by an order of the Court that the Bank no longer has those funds in its possession. The Court allowed the Bank its Bill of Interpleader and by Order dated September 6, 1977, the Court ordered the physical possession of the assets .of the Trust be delivered to the Clerk of the Court. This has been done, and the Appel-lee Bank does not need the temporary injunction since it no longer has any property in its possession subject to the execution. Under such circumstances, the proper order is to set aside all orders pertaining to the temporary injunction and dismiss the appeal. Accordingly, the judgment of the trial Court of July 25, 1977, granting temporary injunction is vacated and set aside and the appeal of this cause is dismissed.